DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/21/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-6 and 8-11, the prior art discloses a method as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising providing a stiffener at a bottom side of an organic laminate substrate by indenting the substrate, depositing an adhesive into the indentation in the substrate, and placing the stiffener into the indentation with sufficient pressure to displace the adhesive at contact points between the stiffener and circuitry of the substrate.
Re claims 12-15 and 17-19, the prior art discloses an article of manufacture as generally recited in independent claim 12 (see for example previous claim 12 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an article wherein the stiffener comprises a plurality of stiffener bars that are separated by at least one inter-bar gap, wherein at least one silicon bridge forms an electrical connection between the chips through the at least one inter-bar gap.
Re claim 20, the prior art discloses a method as generally recited in independent claim 20 (see for example previous claim 1 rejection as for its limitations that are common with claim 20). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein the stiffener comprises a plurality of stiffener bars that are separated by inter-bar gaps, electrical connections between the chips are made through the inter-bar gaps, the stiffener includes at least one tooth that makes an electrical connection through the substrate to at least one of the chips, and the stiffener comprises a decoupling capacitor that is formed by laminating layers of ceramic and layers of adhesive within the region that underlies the chip gap region; and subjecting the article of manufacture to thermal mechanical strain, wherein the stiffener mitigates the thermal mechanical strain and warpage of the substrate.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899